DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a LDD-free semiconductor structure comprising: “two regrowth regions made of semiconductor material positioned in the semiconductor layer at both sides of the gate, one of the regrowth regions forming a source region of the LDD-free semiconductor structure, and another one of the regrowth regions forming a drain region of the LDD-free semiconductor structure;” and “one of the regrowth regions comprises a first regrowth region, a second regrowth region and a third regrowth region, wherein the first regrowth region partially surrounds the second regrowth region, and the second regrowth region partially surrounds the third regrowth region; and the another one of the regrowth regions comprises the first regrowth region and the second regrowth region and without having the third regrowth region, wherein the first regrowth region partially surrounds the second regrowth region” along with other limitations in the claim.
Regarding claim 14, the prior art of record does not disclose or fairly suggest a LDD-free semiconductor structure comprising: “two regrowth regions made of semiconductor material positioned in the semiconductor fin at both sides of the gate, the 
Regarding claim 18, the prior art of record does not disclose or fairly suggest a LDD-free semiconductor structure comprising: “the source region comprises a first regrowth region and a second regrowth region, and the first regrowth region partially surrounds the second regrowth region; the drain region comprises the first regrowth region and a third regrowth region without having the second regrowth region, and the first regrowth region partially surrounds the third regrowth region, and a phosphorus concentration in the third regrowth region is different from a phosphorus concentration in the second regrowth region; and the second regrowth region and the third regrowth region are free from contacting the gate spacer” along with other limitations in the claim.
The closest prior art of record are Ipri (US 4263057), Shaheen et al. (US 2006/0001109 A1), Miyanami (US 7510925 B2).
Ipri teaches a short channel device with the doping concentration of the source and drain regions are maintained at different levels.  Shaheen teaches a FinFET device with the doping concentration of the source and drain regions are at different levels.
Miyanami teaches a PMOSFET device (Figs. 2A-2C of Miyanami) with the source/drain regions are formed by epitaxial regrowth method, with different layers of epitaxial regrowth.  The concentration of the impurity dopants increase in the direction from substrate to surface of substrate.  However, the number of layers are the same in the source and the drain regions.  Moreover, Miyanami teaches that one of the regrowth layers (second layer in column 8 of Miyanami) can be omitted if the difference in the dopants between the layers is not great. 
However, there is no obvious reason why one of ordinary skill in the art would modify Ipri or Shaheen according to Miyanami to obtain one S/D region with two epitaxial regrowth layers and the other S/D region with three epitaxial regrowth layers.  Such combinations would need at least two reasons – first, a reason to create dopant concentration gradient in the S/D regions; and secondly, another reason to create this dopant gradient large enough in one S/D region to necessitate growing three epitaxial regrowth layers while keeping the dopant gradient in the other S/D region small enough to only need two epitaxial regrowth layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822